DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  Claims 11 and 12 depend from claim 8.  However, from reading the claim set, it appears claims 11 and 12 should depend from independent claim 9 and will be examined as such.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0133796 to Dong.
In regards to claims 1, 9 and 17, Dong teaches an optical circuit element formed on a substrate, an optical communication apparatus and method for manufacturing optical circuit element (Figure 3) comprising a first waveguide (top) and a second waveguide (bottom) having a 
	In regards to claims 2 and 10, Dong teaches the first segment forms a first tapered waveguide, and the second segment changes in the width in an opposite direction to the first tapered waveguide along the light propagation direction to form a second tapered waveguide.
	In regards to claims 3 and 11, Dong teaches the coupled waveguide has a tapered shape with the width that changes in the light propagation direction.
	In regards to claim 4, Dong teaches a distance between the second segment and the coupled waveguide is fixed.
	In regards to claim 8, Dong teaches the first waveguide and a second waveguide are rib-shaped waveguides. ([0041], claim 5&19)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0133796 to Dong as applied to claims 1 and 9 above.
In regards to claims 5 and 13, Dong teaches the coupled waveguide includes a tapered shape with the width that changes in the light propagation direction.  But Dong fails to teach a distance between the coupled waveguide and the second segment changes along the light propagation direction.  However, Dong teaches in another embodiment (Figure 5) a distance between the coupled waveguide (540-3) and the second segment (540-2) that changes along the light propagation direction.  The conversion section (570) clearly shows a change in distance.  Since Dong teaches the gap in the conversion section to be any suitable distance to provide the optical coupling desired [0060, 0069] and further teaches a changing distance in Figure 5, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a distance between the coupled waveguide and the second segment changes along the light propagation direction.  
	In regards to claims 6 and 14, although Dong does not expressly teach the second waveguide includes a tapered waveguide with a width that changes in the light propagation direction in a subsequent stage of the coupled waveguide, Dong does teach different widths in the tapered waveguide section in order to provide optical coupling.  Furthermore, Dong teaches the tapering segments to be chosen in order to obtain optimal transfer of TE waves.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the second waveguide includes a tapered waveguide with a width that changes in the light propagation direction in a subsequent stage of the coupled waveguide.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0133796 to Dong as applied to claims 1 and 9 above and in further view of U.S. Patent 10,488,590 to Park et al.
Dong fails to expressly teach the first waveguide includes a curved waveguide that extends from the second segment in an opposite direction to the second waveguide and is terminated.  However, Park teaches a rib waveguide having overlapping tapered sections for shifting polarization.  Park further teaches curved waveguides that extend from a segment in order to direct the output of the wave.  (Figure 12)  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have a curved waveguide that extends from the second segment in an opposite direction to the second waveguide and is terminated in order to direct the output signal.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
References C and D teach tapered waveguides for converting polarization.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874